Citation Nr: 1508397	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-49 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection low back disability.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969; from September 1990 to May 1991; from January 2002 to January 2003; and from January 2004 to December 2004; including in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from September 1990 to April 1991, and in support of Operation Iraqi Freedom in 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's low back disability, diagnosed as lumbar disc disease, is related to service.


CONCLUSION OF LAW

Lumbar disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2004 the Veteran was deployed to Iraq in support of Operation Iraqi Freedom.  In October 2004 he reported to sick call with complaints of low back pain of some two weeks duration; diagnosed as low back strain.  See October 2004 service treatment record.  He reports having had back pain since that incidence, and seeks service connection for his current back disorder.  He specifically denied any back problem prior to his 2004 deployment.  See DRO Hearing Transcript.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Facts and Analysis

Post deployment medical records dated in November 2004 document the Veteran as complaining of back pain during his 2004 deployment to the Southwest Asia Theater of Operations and afterwards.  This is highly probative evidence in support of the Veteran's claim.  VA medical records dated in 2005 also note that the Veteran had "pulled his back" during his 2004 deployment; and the Veteran's "Active " list included "backache."  See, e.g., January 2009 VA Consultation Sheet.  This, too, is highly probative evidence in support of the claim.  X-rays of the lumbar spine done by VA in October 2007 found minimal narrowing of the L3-L4 disc interspace with associated mild degenerative changes.  Additionally, MRIs of the lumbar spine in January 2008 and February 2011 found lumbar spondylosis and multilevel degenerative changes with foraminal narrowing, respectively; and according to the Veteran's longtime private physician, the Veteran's low back problems are "related to the injury he suffered while on active duty in Iraq."  See June 2013 opinion from Veteran's private physician.  The physician added that the only health problem that the Veteran had prior to his 2004 deployment was smoking.  This is highly probative evidence in support of the Veteran's claim.  

As for the evidence against the claim, according to a February 2008 VA examiner, the Veteran's low back disorder, which he diagnosed as "L3-4 and L4-5 ligamentum hypertrophy with posterior osteophytes contributing to left L4-5 nerve root impingement," is due to the normal aging process and not "the one episode of low back pain in the military."  However, the October 2004 service treatment record clearly shows that the Veteran's back pain was protracted before he reported to sick call and was productive of decreased range of motion and radicular pain when he finally presented to sick call.  This record also reveals that the Veteran was given prescription pain medication and his duties were restricted because of his back pain and reduced range of back motion.  Moreover, the Veteran avers that he in fact did continue to have back pain after the in-service incident but simply continued with the medication regime (through VA) that he had been administered during service (see Veteran's May 2013 written hearing aruments); and there is no evidence that contravenes this assertion.  

The Board therefore accords the examiner's opinion less weight than that of the Veteran's physician.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that the Board may favor one medical opinion over another.).  See also Dalton v. Nicholson, 23 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service).  Further, the Board finds the Veteran's account of low back problems since service in Iraq both competent and credible.  As such, because the evidence supports the claim, service connection for lumbar disc disease is warranted.  


ORDER

Service connection for lumbar disc disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


